               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 TRAVIS A. OFFICE,

                       Petitioner,
                                                     Case No. 20-CV-927-JPS
 v.
                                                Seventh Cir. Case No. 21-1301
 UNITED STATES OF AMERICA,
                                                                     ORDER
                       Respondent.


       On November 30, 2020, this Court denied Petitioner’s motion to

vacate his conviction pursuant to 28 U.S.C. § 2255. (Docket #2). Therein, the

Court informed Petitioner that

       A dissatisfied party may appeal this Court’s decision to the
       Court of Appeals for the Seventh Circuit by filing in this Court
       a notice of appeal within thirty days of the entry of judgment.
       See Fed. R. App. P. 3, 4. This Court may extend this deadline
       if a party timely requests an extension and shows good cause
       or excusable neglect for not being able to meet the thirty-day
       deadline. See Fed. R. App. P. 4(a)(5)(A).

(Id. at 4).1 On February 18, 2021, Petitioner filed a document in which he

requests that the Clerk of Court accept it “as [his] notice of appeal” and that

the Court “accept this filing out of time.” (Docket #4 at 1–2). Petitioner

claims that he did not receive the Court’s prior order and findings until

December 30, 2020, notwithstanding that, according to Petitioner, “[t]he

envelope [the order] was delivered in was dated 12/01/2020.” (Id. at 2, 5).

Petitioner avers that as of February 14, 2021 (the date he apparently wrote



       Technically, because one of the parties in this case is the United States,
       1

pursuant to Federal Rule of Appellate Procedure 4(a)(1)(B)(i), Petitioner had 60
days to file his notice of appeal from this Court’s order and judgment dated
November 30, 2020.


   Case 2:20-cv-00927-JPS Filed 09/01/21 Page 1 of 3 Document 9
the letter) he was in the “Special Housing Unit” at Federal Correctional

Institution Pekin (“FCI Pekin”) and, thus, had limited access to information

“to formulate his appeal.” (Id. at 1, 3).

       On August 4, 2021, the Seventh Circuit remanded Petitioner’s appeal

to this Court. (Docket #8). Therein, the Seventh Circuit recognized that

Petitioner’s request that “the court accept this filing out of time,”

constituted a motion to extend time and instructed this Court to

rule on Petitioner’s motion. (Id. at 1–2).

       Pursuant to Federal Rule of Appellate Procedure 4(a)(5)(A)(i)–(ii),

this Court “may extend the time to file a notice of appeal” if a party moves

for such extension within thirty days after the time prescribed by Rule (4)(a)

expires and “regardless of whether [a party’s] motion is filed before or

during the 30 days after the time prescribed by this Rule 4(a) expires, that

party shows excusable neglect or good cause.” As discussed in Footnote 1,

supra, Petitioner had sixty days from November 30, 2020, to file his appeal

(i.e., until Friday, January 29, 2021). See Fed. R. App. 4(a)(1)(B)(i). Because

Petitioner is in prison, his notice of appeal and request for extension are

“deemed filed at the moment the prisoner places it in the prison mail

system, rather than when it reaches the court clerk.” Taylor v. Brown, 787

F.3d 851, 858–59 (7th Cir. 2015). It appears that Petitioner’s submissions

were mailed on February 15, 2021. (Docket #4 at 5, #8 at 1). Therefore,

Petitioner filed his notice of appeal and his extension request seventeen

days late.

       In accordance with Rule 4(a)(5)(a)(i), Petitioner has moved to extend

his time to appeal no later than thirty days after January 29, 2021. Thus, the

Court now determines whether Petitioner has shown good cause or

excusable neglect. Petitioner avers that he received this Court’s judgment

and order twenty-nine days after FCI Pekin received it. (Docket #4 at 2, 5).

                            Page 2 of 3
   Case 2:20-cv-00927-JPS Filed 09/01/21 Page 2 of 3 Document 9
Moreover, Petitioner claims that his ability to access information to

formulate his appeal was limited by being in the Special Housing Unit. (Id.

at 3). According to a Correctional Systems Officer at FCI Pekin, there is no

record of when Petitioner received this Court’s order. However, the

Correctional Systems Officer confirmed that Petitioner was in the Special

Housing Unit from December 14, 2020, through February 21, 2021. The

Correctional Systems Officer also stated that inmates in the Special Housing

Unit do receive their mail.

       Based on the foregoing, the Court finds excusable neglect as to

Petitioner and grants his request for an extension to file his appeal instanter.

See Perry v. Brown, 854 Fed. App’x 725, 727–28 (7th Cir. 2021) (finding no

abuse of discretion by a district court which accepted a prisoner’s alleged

delay in receiving prison mail as a reason for his belated filing of notice of

appeal (i.e., found that prisoner had shown excusable neglect)). Cf. United

States v. Ellis, No. 03 C 4367, 2006 WL 1749651, at *1 (N.D. Ill. June 20, 2006)

(granting the defendant’s motion for extension of time to appeal because,

“if [the court] measure[d] from the date that [the defendant] actually

received the judgment, his request would have been timely under Rule

4(a)(5)(A).”)

       Accordingly,

       IT IS ORDERED that Petitioner’s request for an extension of time to

file an appeal (Docket #4) be and the same is hereby GRANTED.

       Dated at Milwaukee, Wisconsin, this 1st day of September, 2021.

                                    BY THE COURT:



                                    ____________________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge


                           Page 3 of 3
  Case 2:20-cv-00927-JPS Filed 09/01/21 Page 3 of 3 Document 9
